OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated December 28, 2001, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (i), upon a finding that he constitutes an immediate threat to the public interest in that he failed to submit an answer to a pending complaint of profes*111sional misconduct. That order authorized the petitioner to commence a disciplinary proceeding against the respondent based upon the petition dated September 5, 2001, directed the respondent serve an answer within 10 days after service upon him of this Court’s order, and referred the issues to the Honorable Vincent Pizzuto, as Special Referee, to hear and report.
The petitioner now moves to impose discipline upon the respondent based upon his failure to file an answer to the petition. A copy of the order dated December 28, 2001, was personally served upon the respondent on January 10, 2002. To date, he has failed to serve an answer upon the petitioner, the Court, or the Special Referee.
The respondent also failed to submit any reply to the petitioner’s motion to impose discipline upon his default despite personal service upon him on January 25, 2002. Nor did respondent submit any reply to the petitioner’s motion to suspend him, which had been personally served upon Diana Fiorentino on October 2, 2001. She acknowledged acceptance of service on his behalf.
Under the circumstances, the respondent is in default and the charge against him, which was predicated upon his failure to cooperate with the Grievance Committee’s sua sponte investigation emanating from a notice of a dishonored check, must be deemed established. Accordingly, the motion is granted, the respondent is disbarred on default, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Pkudenti, P.J., Ritter, Santucci, Altman and Friedmann, JJ.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Onel Alfaro, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Onel Alfaro, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal *112or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.